Notice of Allowability
This action is responsive to Applicant’s Amendments filed December 09, 2020.  
After a thorough search and examination of the present application, and in light the amendments submitted December 9, 2020 and Examiner’s amendments, claims 1, 3-6, 8-11 (renumbered 1-9) are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adam Schlosser (Reg. No. 66,554) on March 8, 2021.
The application has been amended as follows: 

1.    (currently amended) A method for generating a search query for a graph database, the graph database being structured as a plurality of vertices, each of the plurality of vertices having at least one edge relationship with another vertex of the plurality of vertices, the method comprising:
receiving, via the user interface, a user entry of text; 
conducting a search for vertex types based on the text;
displaying a list of vertex types of at least one vertex of the plurality of vertices of the graph database on a user interface based on a result of the search;
receiving, via the user interface, a selection of a vertex type from the list of vertex
types;
displaying, on the user interface, a list of vertex properties including (i) one or more vertex properties of the selected vertex type and (ii) one or more vertex properties of unselected vertex types with which the selected vertex type has an edge relationship within the graph database:
receiving, via the user interface, a selection of one or more of the displayed vertex properties from the list of vertex properties;
forming a search query of the graph database based on the selection of the one or more of the displayed vertex properties; and
displaying a report containing a result of the search query.

7. (canceled)
12. (canceled)
13. (canceled)
14. (canceled)
15. (canceled)
16. (canceled)
17. (canceled)

19. (canceled)
20. (canceled)
21. (canceled)
22. (canceled)
23. (canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-Based on the Applicant’s Amendments, filed December 9, 2020, that further narrowed and clarified the subject matter in each of the independent claims.  
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:
 	Within a search environment:
receiving, via the user interface, a selection of a vertex type from the list of vertex
types;
displaying, on the user interface, a list of vertex properties including (i) one or more vertex properties of the selected vertex type and (ii) one or more vertex properties of unselected vertex types with which the selected vertex type has an edge relationship within the graph database:

forming a search query of the graph database based on the selection of the one or more of the displayed vertex properties; and
displaying a report containing a result of the search query

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025.  The examiner can normally be reached on Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN H OBERLY/Primary Examiner, Art Unit 2166